Citation Nr: 0935764	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 and June 2005 rating 
decisions of the RO in Detroit, Michigan, which denied 
service connection for bilateral knee disabilities and 
hearing loss and granted service connection for PTSD, 
assigning an initial 30 percent disability rating.  

The appellant testified before a Decision Review Officer at 
an October 2005 hearing at the RO.  A transcript has been 
associated with the file.

The Board notes that the appellant's August 2006 Statement of 
the Case as to his PTSD rating and his October 2006 
Supplemental Statement of the Case on all issues were 
mistakenly dispatched to a Veterans Service Organization 
other than the American Legion, which represents him.  The 
American Legion has since been provided with an opportunity 
to respond by submission of a VA Form 646 at the RO level and 
an informal hearing presentation to the Board.  The Board 
concludes that there is no prejudice to the appellant in 
proceeding to consider the claims.

The issue of an initial rating in excess of 30 percent for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant served in combat.

2.  The appellant's bilateral knee disabilities are not the 
result of service, to include jumping from a helicopter.

3.  The appellant's bilateral hearing loss is not at least as 
likely as not related to service.


CONCLUSIONS OF LAW

1.  The appellant's bilateral knee disabilities were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection and an increased rating.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions, excepting the degree of disability and effective 
date elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  A March 2006 letter 
provided notice of the manner in which VA assigns initial 
ratings and effective dates.  Although this letter was not 
sent prior to initial adjudication of the appellant's claims, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice in March 2006, he was provided seven 
months to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the appellant in 
October 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  During his hearing at the 
RO, the appellant indicated that he had treatment at the 
Sinai Grace hospital and treatment from a Dr. Morawa.  
Following RO requests for records, both the hospital and the 
doctor's office indicated that they had no records on the 
appellant.  The appellant mentioned treatment records from a 
VA facility in 1969, but these records were associated with 
the claims file in 1969.  The Board finds that there are no 
outstanding records that VA must obtain for the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded April 2005 medical examinations to 
obtain opinions as to whether his knee or hearing loss 
disabilities were the result of service.  The opinions were 
rendered by medical professionals following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The examiners laid a 
factual foundation for the conclusions that were reached.  
Therefore, the Board finds that the examinations are 
adequate.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has bilateral knee 
disabilities and bilateral hearing loss as a result of 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of such if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, 
for the reasons discussed below, such competent medical nexus 
evidence is lacking.

a. Knee Disabilities

The appellant contends that he has knee disabilities as a 
result of jumping out of a helicopter inservice.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.  

The appellant had diagnoses of bilateral knee arthritis at 
the time he filed his claim.  Since then, he has undergone a 
total knee arthroplasty on the left side.  The Board is 
satisfied by the evidence of a current disability.

The appellant contends that he injured his knees during 
service when he jumped from a helicopter.  He testified that 
his knees were both hurt, but that he really only felt the 
injury in his left knee afterward and he sought treatment.  
He was given light duty for two weeks.  The appellant's 
service treatment records contain no record of this.  The 
appellant testified further that he began having trouble with 
his left knee particularly shortly after discharge.  He also 
testified that the knee surgery was successful and he had no 
problems for several years.  The knee problems then returned, 
with additional surgeries, leading up to the current 
disabilities.  

The appellant is competent to report jumping from a 
helicopter and hurting his knees.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Furthermore, the record reflects 
that the appellant was with the U.S. Army 1st Cavalry 
Division in Vietnam, and their use of helicopters to 
transport troops into and out of combat is well known.  The 
appellant's contentions are well within the conditions 
consistent with combat and his service.  The Board readily 
accepts these statements regarding an inservice injury.

That an injury occurred does not mean that a chronic 
disability resulted.  The appellant did not have ongoing knee 
complaints for the remainder of his time in service.  He does 
not report seeking further treatment.  At separation, the 
appellant completed a Report of Medical History, on which he 
denied a "trick" or locked knee.  On physical examination, 
the appellant had no abnormalities of the lower extremities.  

During an April 2005 VA examination in connection with this 
claim, the appellant reports that he injured his left knee 
jumping from a helicopter.  After service, he began having 
trouble with his knees, particularly the left.  He reports a 
surgery on the left knee in 1975, with subsequent surgeries 
to both knees.  The VA examination report indicates that the 
appellant reported this history to the examiner.  Following 
physical examination and a review of the claims file, the 
examiner, in a May 2005 opinion, concluded that the knee 
disabilities were not the result of service because of the 
lack of reported injuries.  

Later, during a December 2005 orthopedic consultation, the 
appellant reported that his 1975 surgery was for a torn 
meniscus.  

During testimony before the undersigned, the appellant 
indicated that he had gone to VA for treatment for a 
hemorrhage shortly after service.  Following his experience, 
he swore off seeking treatment from VA.  The 1975 treatment 
was through a private provider and records are no longer 
available, as discussed in the VCAA section above.  

The Board notes that there was 1 year of time between the 
Appellant's return from Vietnam and his separation from 
service.  During this time, there is no evidence of knee 
problems.  He denied having knee problems at separation and 
none were found on direct examination.  He testified that the 
problems began shortly after separation.  A review of the 
record reveals that following service separation, there were 
five or six years without knee complaints, treatment, or 
diagnoses.
 
The Board also notes that Diagnostic Codes 5258, which rates 
dislocated semilunar cartilage, the menisci, lists 
"locking" as one of the symptoms that would be present with 
that disability.  The appellant, however, denied having knee 
problems, including "locking," at separation.  While not 
dispositive, that the appellant denied one of the hallmark 
symptoms that may be associated with the disorder he claims 
was the result of service weighs against his claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

The Board finds that the preponderance of the evidence is 
against the claim.  While the Board does not doubt the 
appellant's account of service, the reported injury may not 
have necessarily led to a chronic disability.  Even with 
sufficient time between the appellant's return from Vietnam 
and separation from service, it is notable that nothing was 
noted by the appellant or on examination.  The appellant's 
later surgery was for a cartilage disorder of the knee, yet 
he expressly denied "locking" at separation, a symptom 
which typically indicates the presence of a cartilage 
disorder.  The examiner concluded, after considering the 
appellant's account of service, that his knee disabilities 
were not related to service.  The Board finds that the 
appellant's bilateral knee disabilities are not at least as 
likely as not related to service, to include jumping from a 
helicopter.  Service connection on a direct basis must be 
denied.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and degenerative arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The appellant's uncontested account is that he was 
treated first in 1975 for a cartilage disorder, not 
arthritis.  There is no evidence to support a finding that 
the appellant's degenerative arthritis of the bilateral knees 
was manifest within one year of service.  The appellant 
cannot benefit from the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's bilateral knee claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Hearing Loss

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post- service 
findings to the injury in service, as opposed to intercurrent 
causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Id., at 157.  Impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels or more; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The appellant submitted a February 2005 audiology test from a 
private provider.  The test indicates that the appellant's 
puretone thresholds for the 500, 1000, 2000, 3000 and 4000 
frequencies were all 30 dB and lower.  The Maryland CNC Test 
was not administered.  The appellant does not have a hearing 
loss disability of either ear on this test.

On the authorized VA audiological evaluation in April 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
45
60
LEFT
10
10
15
20
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
appellant meets the criteria for a hearing loss disability in 
this test.

Resolving reasonable doubt in favor of the appellant, the 
Board finds that the appellant has a current hearing loss 
disability.  The Board turns to inservice incurrence.

The appellant argues that his hearing loss is related to 
combat noise exposure.  He specifically relates that he had a 
period of temporary hearing loss in service following an 
explosion at a helicopter pad.  As indicated above, the 
appellant is a combat veteran.  Such an incident is 
consistent with the conditions of combat and is presumed to 
have occurred without further evidence.  See Collette, supra.  

The appellant's service treatment records provide additional 
evidence on the issue.  The appellant underwent an induction 
examination in September 1966 and a separation examination in 
August 1969, both of which included an audiometric 
examination.  Prior to November 1967, military audiometric 
results were reported in American Standards Association (ASA) 
units; VA used ASA units prior to July 1966.  In July 1966 VA 
adopted International Organization for Standardization (ISO) 
units, and the military followed suit in November 1967.  The 
current definition for a hearing loss disability found at 38 
C.F.R. § 3.385 is based on ISO units.  The appellant's 
separation examination report indicates that the scores were 
based on the ASA units, despite being past the conversion 
date.  Thus, both his induction and separation audiometric 
evaluation results must be converted from ASA to ISO units.  
Essentially, that means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 500 Hertz and 5 decibels at 4000 Hertz.

On the authorized audiological evaluation in September 1966, 
pure tone thresholds, in decibels converted to the ISO 
standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
N/A
0
LEFT
25
15
15
N/A
5

Results in the 3000 range were not recorded.  Speech 
recognition ability was not tested at that time.

On the authorized audiological evaluation in August 1969, 
pure tone thresholds, in decibels converted to the ISO 
standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
20
10
15
15
15

Speech recognition ability was not tested at that time.  The 
appellant also completed a Report of Medical History at that 
time, on which he indicated he had no hearing loss.  

These results show a slight shift in the upper ranges, but 
normal hearing in both ears, in all ranges, at separation.  
See Hensley, supra.  While the appellant may indeed have had 
some hearing loss following the explosion, this does not 
necessarily lead to a chronic disability.  The Board notes 
that the appellant served in Vietnam from August 1967 to 
August 1968.  There would have been an opportunity for 
hearing loss to manifest while the appellant still served.  

The RO sent the appellant's record for an April 2005 VA 
examination and opinion to determine if his current 
complaints of hearing loss were related to service.  
Following interview and examination of the appellant and 
review of the claims file and his service treatment records, 
the examiner concluded that his hearing loss was not at least 
as likely as not related to service.  The examiner pointed to 
the normal separation audiometric results as the primary 
reason why there was no etiological link to service.

The Board finds that the evidence against a nexus to service 
outweighs the evidence in favor.  The appellant had normal 
hearing at separation, with enough time between exposure and 
separation for manifestation to occur.  The appellant denied 
hearing loss at that time.  While there is some shift in his 
hearing during service, such a change is not necessarily the 
cause of his current disability.  The Board recognizes that 
the appellant is competent to report the conditions of 
combat, but that also is not enough to establish a nexus 
between noise exposure and his current disability.  The April 
2005 opinion is competent, based on the facts of record, 
interview and examination, offering a rationale.  The Board 
finds that the preponderance of the evidence is against a 
relationship between the appellant's current hearing loss 
disability and any incident of service, including combat 
noise exposure.  Service connection on a direct basis must be 
denied.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system (including sensorineural hearing loss) become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The appellant's hearing loss was not shown for 
decades after service.  The appellant cannot benefit from the 
presumption.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's bilateral hearing loss 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral knee 
disabilities is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The Board must remand the appellant's PTSD claim.

During the appellant's April 2005 VA examination at the 
Detroit VA Medical Center, he indicated ongoing treatment at 
the Ann Arbor VA Medical Center.  The RO later associated 
treatment records from Ann Arbor from October 2005 to August 
2006 that show ongoing PTSD counseling.  These records were 
quite clearly identified and show that the appellant had 
treatment sessions prior to October 2005.  Given that the 
appellant filed the instant claim in April 2004, the record 
is missing a year and a half of evidence.  The Board must 
remand to complete the record.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  The RO should also take the 
opportunity to associate treatment records since August 2006.

Additionally, the VA examination is over four years old in 
this case.  As the Board must remand to obtain the 
appellant's treatment records, the Board takes the 
opportunity to obtain a more recent VA examination to assess 
his current level of functioning.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's medical records 
for treatment of his PTSD from the VAMC in 
Ann Arbor, Michigan, from April 2004 to 
October 2005 and from August 2006 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After obtaining the above records, 
schedule the appellant for a VA 
examination to determine the current 
nature and severity of his psychiatric 
disability.  Sufficient evaluations should 
be scheduled to evaluate the appellant's 
PTSD symptomatology.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The purposes of this remand are to complete the record, and 
to ensure due process.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. § 
3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


